Citation Nr: 9903754	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for bilateral hearing loss.  

The veteran failed to report for a scheduled travel Board 
hearing in September 1998.

The Board notes that the veteran has contended that he began 
to experience ringing in his ears during military service, 
and that the condition continued and worsened over the years 
since his separation from service.  VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record.  See Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992).  Therefore, the Board refers a claim of entitlement 
to service connection for tinnitus to the RO for appropriate 
action. 


REMAND

The veteran is seeking service connection for bilateral 
hearing loss.  In essence, he contends that his current 
hearing loss is related to noise exposure in service.  The 
Board notes that the veteran's DD Form 214 indicates that he 
was an antiaircraft artillery crewman during service.

The Board notes that the veteran's service medical records 
are not of record, and that they were likely destroyed in a 
fire which took place at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri in July 1973.  In cases 
such as this, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991);  Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The veteran has informed the RO that he does not 
have any copies of any service medical records.
The evidence of record shows that the veteran currently has a 
bilateral hearing loss disability by VA standards.  See 
38 C.F.R. § 3.385 (1998).  The evidence showing hearing loss 
appears to be relatively recent, and there is no medical 
evidence tending to show that the veteran incurred such a 
disability in service.  However, the veteran has referred to 
two medical care providers whom he contends will support his 
claim of entitlement to service connection.  Though the 
veteran did not identify these providers on his claim for 
benefits, and has not submitted explicit authorization to 
allow the VA to obtain any treatment records relating to the 
veteran and his hearing loss disability, in light of the 
increased duty called for in O'Hare and Pruitt, the Board 
finds that the veteran should be afforded the opportunity to 
submit additional treatment and evaluation records from these 
two sources.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for all medical care 
providers who provided treatment for 
bilateral hearing loss since his 
discharge from service in October 1955, 
including Dr. D.W. and N.K.M., both of 
whom the veteran identified in his Notice 
of Disagreement.  After securing any 
necessary releases, the RO should obtain 
the copies of all treatment records 
referred to by the veteran which have not 
been previously obtained.  These records 
should then be associated with the claims 
file.  Attempts to obtain such records 
should be documented in the claims file.

2.  When the above development has been 
completed to the extent possible, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
bilateral hearing loss disability.  If a 
VA examination or other additional 
evidentiary development is indicated, 
such should be accomplished.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).


The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


